PER CURIAM.
The plaintiff in error was indicted, tried, and convicted of having engaged in the business of a retail liquor dealer, without having paid the special tax required by law. Rev. St. § 3242 (Comp. St. § 5965). The offense was committed after the enactment of the Volstead Act.
The Supreme Court of the United States, in United States v. Yuginovich, 256 U. S.-, 41 Sup. Ct. 551, 65 L. Ed.-, in which the opinion was filed June 1, 1921, and this court in Ketchum v. United States (C. C. A.) 270 Fed. 416, and Sanford v. United States (C. C. A.) opinion filed June 7, 1921, 274 Fed. 369, held that the statute upon which the conviction and sentence were based was repealed by the Volstead Act (41 St. 305), before the time when the offenses were alleged to have been committed.
Upon the authority of those decisions the judgment is reversed, with directions to let the mandate go down forthwith.
HOOK, Circuit Judge, sat in the case,, concurred in the conclusions reached, but died béfore this opinion was written.